 Case 2:20-cv-08339-DDP-AFM Document 4 Filed 09/14/20 Page 1 of 1 Page ID #:8

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No. 2:20-cv-08339-DDP-AFM                                                 Date: September 14, 2020
Title      Tuafono Tiatia v. Dr. Mario Nawaz, et al.


Present: The Honorable:         Alexander F. MacKinnon, U.S. Magistrate Judge
                    Ilene Bernal                                              N/A
                    Deputy Clerk                                     Court Reporter / Recorder

          Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                       N/A                                                    N/A

Proceedings (In Chambers): Order re: Failure to Pay the Filing Fee or File Request to
                           Proceed In Forma Pauperis
         On September 10, 2020, plaintiff, an inmate at California State Prison, Los Angeles County (“LAC”),
filed a civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff has neither paid the $400.00 filing fee,
nor filed a Request to Proceed Without Prepayment of Filing Fees (in forma pauperis).

         Accordingly, if Plaintiff wishes to proceed with this lawsuit, within 30 days of the date of this Order,
you must (1) pay the full $400.00 filing fee; or (2) if you cannot pay the full filing fee, submit a Request to
Proceed Without Prepayment of Filing Fees along with the necessary accompanying documents (signed
Prisoner Authorization and Certificate of Authorized Officer and a certified institutional trust account
statement); or (3) show cause in writing why you are unable to do so. Pursuant to 28 U.S.C. § 1915, if
in forma pauperis status is granted, you will only be obligated to pay the filing fee of $350.00. The Clerk is
directed to mail Plaintiff a blank copy of this Court’s Request to Proceed Without Prepayment of Filing Fees
(CV-060P). Plaintiff is expressly warned that failure to timely comply with this Order may result in denial of
his in forma pauperis application and/or dismissal of this action without prejudice.

        IT IS SO ORDERED.


Attachment: Form CV-60P


                                                                                                         :
                                                                        Initials of Preparer            ib




CV-90 (03/15)                              Civil Minutes – General                                 Page 1 of 1
